In re Brooks, George; — Defendant(s); applying for supervisory and/or remedial -writs; Parish of Livingston, 21st Judicial District Court, Div. “E”, No. 3034; to the Court of Appeal, First Circuit, No. KW96 0998.
Writ granted in part. The office of the Public Defender is relieved of its appointment. The trial court is ordered to appoint Michelle Fournet to assist Mr. Bertucci and to grant a continuance if she is unavailable for trial. Counsel retain the right to seek reasonable compensation for their services. In all other respects the writ is denied.
BLEICH, J., not on panel.